Citation Nr: 1601124	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-32 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for bilateral hearing loss.  

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.  

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2011, the Veteran testified before a decision review officer at the RO.  In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDINGS OF FACT

1. In an unappealed October 2007 rating decision, the RO denied service connection for bilateral hearing loss and for tinnitus.  

2. The additional evidence received since the October 2007 rating decision relates to a previously unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and for tinnitus.  

3. The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service.  
4. The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service.  

CONCLUSIONS OF LAW

1. The October 2007 rating decision that denied entitlement to service connection for bilateral hearing loss and for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been received since the last denial of service connection for bilateral hearing loss and for tinnitus, and these claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

4. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to reopen and grant service connection for bilateral hearing loss and tinnitus, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide these issues.  

Claims to Reopen

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In an October 2007 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus on the basis that the evidence of record did not show these conditions were incurred in service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  Thus, the previous rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The evidence added to the record since the October 2007 rating decision includes a November 2015 opinion from a private doctor who concluded that it is more likely than not that the Veteran's hearing loss and tinnitus are largely associated with his in-service noise exposure.  This evidence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and for tinnitus-as a medical doctor related both conditions to the Veteran's service.  Accordingly, these claims are reopened.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, , 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).
Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, the Veteran has diagnoses of tinnitus and bilateral sensorineural hearing loss as documented on the November 2015 private examination, to include an uninterpreted audiogram showing 60 dB or more at 2000 and 4000 Hertz in both ears.  While the audiogram was uninterpreted, this is a straightforward graph and the Board as finder of fact can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).  Furthermore, on VA examination in August 2007 the Veteran had bilateral hearing loss as pure tone thresholds for the right ear were 75 dB at 3000 Hertz and 70 dB at 4000 Hertz in the left ear.

Second, the evidence of record indicates in-service noise exposure.  The Veteran contends that he had acoustic trauma during service as he served in Vietnam and was exposed to artillery gunfire and was a transportation movement specialist moving cargo without hearing protection from engine rooms and hulls of vessels.  See, e.g., March 2007 claim and October 2015 Board hearing transcript.  His statements are competent and credible, as his DD-214 shows that he was a movement specialist, his personnel records show that he was a cargo checker with a transportation company, and the National Personnel Records Center in November 2007 confirmed that he served in Vietnam from May 1966 to May 1967.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

Third, service treatment records show that on separation examination in October 1967 the Veteran had bilateral hearing loss as pure tone thresholds when converted from ASA units to ISO units at 4000 Hertz were 60 dB in both ears.  (ISO units are the current method for measuring hearing loss and used by VA to determine hearing loss disability under 38 C.F.R. § 3.385.)  In November 1967 the Veteran had a physical profile for bilateral deafness, high frequency.  

Fourth, the Veteran contends that he has had hearing loss and tinnitus since service although he did not seek treatment until approximately 2008.  See October 2015 Board hearing transcript.  His coworker submitted a statement noting that she worked in an office with the Veteran since 1968 and that he always had hearing problems and ringing in his ears.  His wife stated that she has known the Veteran since 1971 and he always has had ringing in his ears.  See July 2010 lay statements.  The Board finds that the Veteran's contentions are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Fifth, in November 2015, a private medical doctor, from an otolaryngology clinic, considered the Veteran's history to include in-service exposure to loud engines and heavy equipment and concluded that it is more likely than not that the Veteran's hearing loss and tinnitus are largely associated with his noise exposure during military service.  The Board finds this opinion to be significantly probative as it was based on principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008). The examiner considered the nature of the Veteran's hearing loss and tinnitus in proffering this opinion.  This is opinion is uncontroverted by the other competent and probative evidence of record.

The Board recognizes that on VA examination in August 2007 it was noted that after service the Veteran worked for 39 years as a body shop manager and had a 20 year history of bilateral hearing loss and tinnitus.  The examiner opined that bilateral hearing loss and tinnitus are less likely than not due to service as both hearing loss and tinnitus occurred after discharge and the Veteran had occupational noise exposure after separation from service.  As discussed above, service treatment records show bilateral hearing loss.  Thus the August 2007 VA examiner's opinion is based on an inaccurate factual premise and is of limited probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value).  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at the very least equipoise on the question of a nexus between service and the current bilateral hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claims of service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The applications to reopen the previously denied claims for service connection for bilateral hearing loss and for tinnitus are granted.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


